Fourth Court of Appeals
                         San Antonio, Texas
                             September 16, 2019

                            No. 04-19-00542-CV

                             Vinod S. IDNANI,
                                 Appellant

                                     v.

                            Mansha V. IDNANI,
                                 Appellee

           From the County Court at Law No 2, Webb County, Texas
                    Trial Court No. 2016-CVG-001721-C3
                     Honorable Ron Carr, Judge Presiding


                               ORDER
The District Clerk’s Notification of Late Record is hereby GRANTED.


It is so ORDERED on this 16th day of September, 2019.

                                                               PER CURIAM




ATTESTED TO: ___________________________
             KEITH E. HOTTLE,
              Clerk of Court